



RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
AMENDED AND RESTATED U.S. SILICA HOLDINGS, INC.
2011 INCENTIVE COMPENSATION PLAN


* * * * *


Participant: [[FIRSTNAME]] [[LASTNAME]]


Grant Date: [[GRANTDATE]]


Number of Restricted Stock Units Granted: [[SHARESGRANTED]]


* * * * *


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between U.S. Silica Holdings,
Inc., a corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Amended and Restated U.S. Silica
Holdings, Inc. 2011 Incentive Compensation Plan, as in effect and as amended
from time to time (the “Plan”), which is administered by the Committee; and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth, including the Restrictive Covenants in Section 11, and
for other good and valuable consideration, the parties hereto hereby mutually
covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.
2.    Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in


 
 
 




--------------------------------------------------------------------------------





respect of the shares of Common Stock underlying the RSUs, except as otherwise
specifically provided for in the Plan or this Agreement.
3.    Vesting.
(a)    The RSUs subject to this Award shall become vested as follows, provided
that the Participant has not incurred a Termination prior to each such vesting
date:
[[ALLVESTSEGS]]


There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.


(b)    Termination due to death or Disability, without Cause or due to
Retirement. Subject to the provisions of Sections 3(c) and 3(d) hereof, in the
event of the Participant’s Termination as a result of death or Disability, by
the Company without Cause or due to the Participant’s “Retirement” (as defined
below), the unvested RSUs that would have become vested at the vesting date
immediately following such Termination as provided in Section 3(a) hereof shall
become vested on a pro rata basis (determined by multiplying the number of such
unvested RSUs by a fraction, the numerator of which is the number of calendar
days in the period beginning with, if prior to the first vesting date as set
forth in Section 3(a) hereof, the Grant Date or, if after the first vesting date
as set forth in Section 3(a) hereof, the vesting date immediately preceding the
date of such Termination as set forth in Section 3(a) hereof and ending on the
date of such Termination, and the denominator of which is three hundred sixty
five (365)), and shares of Common Stock shall be delivered in respect thereof as
provided in Section 4 hereof.
For purposes hereof, the term “Retirement” shall mean the Participant’s
voluntary Termination of Employment at or after age sixty-five (65) or such
earlier date after age fifty (50), in either case, as may be approved by the
Committee in its sole discretion with regard to the Participant.
(c)    Change in Control. Notwithstanding the provisions of Sections 3(a) and
3(b) hereof, in the event of the Participant’s Termination as a result of death
or Disability, by the Company without Cause, or as a result of the Participant’s
Retirement, in any case, at any time upon or following a Change in Control, the
unvested RSUs shall become fully vested, and shares of Common Stock shall be
delivered in respect thereof, as provided in Section 4 hereof.
(d)    Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the RSUs at any time and for any reason.
(e)    Effect of Detrimental Activity. The provisions of Section 10.4 of the
Plan regarding Detrimental Activity shall apply to the RSUs.


 
2
 




--------------------------------------------------------------------------------





(f)    Forfeiture. Subject to the provisions of Sections 3(b) through 3(d)
hereof, all unvested RSUs shall be immediately forfeited upon the Participant’s
Termination for any reason.
4.    Delivery of Shares.
(a)    General. Subject to the provisions of Sections 4(b) and 4(c) hereof,
within thirty (30) days following the vesting of the RSUs, the Participant shall
receive the number of shares of Common Stock that correspond to the number of
RSUs that have become vested on the applicable vesting date; provided that the
Participant shall be obligated to pay to the Company the aggregate par value of
the shares of Common Stock to be issued within ten (10) days following the
issuance of such shares unless such shares have been issued by the Company from
the Company’s treasury.
(b)    Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made, and (B) a date that is immediately prior to the expiration of
two and one-half months following the date such distribution would otherwise
have been made hereunder.
(c)    Deferrals. If permitted by the Company, the Participant may elect,
subject to the terms and conditions of the Plan and any other applicable written
plan or procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the shares of
Common Stock that would otherwise be distributed to the Participant hereunder
(the “Deferred Shares”), consistent with the requirements of Section 409A of the
Code. Upon the vesting of RSUs that have been so deferred, the applicable number
of Deferred Shares shall be credited to a bookkeeping account established on the
Participant’s behalf (the “Account”). Subject to Section 5 hereof, the number of
shares of Common Stock equal to the number of Deferred Shares credited to the
Participant’s Account shall be distributed to the Participant in accordance with
the terms and conditions of the Plan and the other applicable written plans or
procedures of the Company, consistent with the requirements of Section 409A of
the Code.
5.    Dividends; Rights as Stockholder. Cash dividends on shares of Common Stock
issuable hereunder shall be credited to a dividend book entry account on behalf
of the Participant with respect to each RSU granted to the Participant, provided
that such cash dividends shall not be deemed to be reinvested in shares of
Common Stock and shall be held uninvested and without interest and paid in cash
at the same time that the shares of Common Stock underlying the RSUs are
delivered to the Participant in accordance with the provisions hereof. Stock
dividends on shares of Common Stock shall be credited to a dividend book entry
account on behalf of the Participant with respect to each RSU granted to the
Participant, provided that such stock dividends shall be paid in shares of
Common Stock at the same time that the shares of Common Stock underlying the
RSUs are delivered to the Participant in accordance with the provisions hereof.
Except as otherwise provided herein, the Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by any RSU unless
and until the Participant has become the holder of record of such shares.


 
3
 




--------------------------------------------------------------------------------





6.    Non-Transferability. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in respect of vested RSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.
7.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
8.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. Any statutorily
required withholding obligation with regard to the Participant may be satisfied
by reducing the amount of cash or number of shares of Common Stock otherwise
deliverable to the Participant hereunder.
9.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares of Common
Stock acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Section 9.
10.    Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 10.
(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Common Stock issuable hereunder must be
held indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).
(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of


 
4
 




--------------------------------------------------------------------------------





the Company, (B) adequate information concerning the Company is then available
to the public, and (C) other terms and conditions of Rule 144 or any exemption
therefrom are complied with, and (ii) any sale of the shares of Common Stock
issuable hereunder may be made only in limited amounts in accordance with the
terms and conditions of Rule 144 or any exemption therefrom.
11.    Restrictive Covenants. Participant agrees and understands the primary
consideration for Participant’s receipt of the RSUs under this Agreement is
Participant’s compliance with the restrictive covenants in this Section 11.
Participant further understands that the restrictive covenants stated in this
Section are independent of and severable from one another.
(a)    Definitions. See Addendum A.
(b)    Non-Competition During Employment. Participant acknowledges that
employment creates a relationship of trust and confidence between Participant
and the Company. During the Employment Period, Participant shall not directly or
indirectly, in any Capacity: (i) engage in a Competing Business and/or
preparations for engaging in a Competing Business; provided however, that
nothing herein shall prohibit Participant from holding or being beneficially
interested in less than 5% of the outstanding equity securities of any publicly
reporting company; or (ii) engage in any other activity, interest or association
that is hostile or adverse to the interests of the Company.
(c)    Non-Competition Post-Employment. During the Restricted Period,
Participant shall not directly or indirectly, in any Capacity, engage in
Restricted Activities for a Competing Business within the Geographic Area.
(d)    Customer Non-Solicitation. During the Restricted Period, Participant
shall not directly or indirectly, in any Capacity, induce, encourage or solicit,
or attempt to induce, encourage or solicit any Customer (regardless of whether
Participant initiates contact for such purposes) to: (i) do business with a
Competing Business; or (ii) divert, reduce, restrict or terminate business or
business relationships with the Company and/or any other Company Party.
(e)    Participant/Contractor Non-Solicitation & No-Hire. During the Restricted
Period, Participant shall not directly or indirectly, in any Capacity: (i)
attempt to or actually recruit or solicit any employee or independent contractor
of the Company and/or any other Company Party, to work or provide services to a
Person other than the Company or a Company Party, or to terminate employment
with or otherwise cease work for the Company and/or any other Company Party,
regardless of whether Participant initiates contact for such purposes; or
(ii) employ and/or establish an independent contractor relationship with any
Person who is or was an employee or independent contractor of the Company and/or
any other Company Party at any time during the Reference Period. Nothing in this
Section should be construed to affect any responsibility Participant may have as
an employee of the Company, with respect to the bona fide hiring and firing of
Company personnel.
(f)    Media Nondisclosure. At all times, during and after the Employment
Period, Participant shall not directly or indirectly disclose to the Media any
information relating to any aspect of Participant employment or termination from
employment with the Company and/or any


 
5
 




--------------------------------------------------------------------------------





other Company Party, any non-public information related to the business of the
Company and/or any other Company Party, and/or any aspect of any Dispute.
(g)    Non-Disparagement. At all times, during and after the Employment Period,
Participant shall not make any communications in any form to any Media or
Customer that would constitute libel, slander or disparagement of the Company
and/or any other Company Party and its/their current or future officers,
employees, directors, and agents; provided, however, that the terms of this
Section shall not apply to communications by Participant that are privileged as
a matter of law. Participant shall not in any way solicit any such
communications from others.
(h)    Acknowledgements. Participant acknowledges that: (i) Participant’s
experiences and capabilities are such that Participant can seek gainful
employment after the Termination Date without violating this Agreement; (ii) the
restrictive covenants set forth in this Agreement will continue in force even in
the event of change in Participant’s job title, position, or duties, unless the
Parties sign a new agreement to replace this Agreement; (iii) the
non-competition provisions of this Agreement are reasonable in duration,
territory and scope of activity; and (iv) Participant’s engaging in any service
or activity contrary to the promises in Sections 11(b), (c) or (d) would
jeopardize the Company’s Intellectual Property, Proprietary Information, other
intellectual property and/or customer goodwill.
(i)    Notice & Extension. Upon the Termination Date and during the Restricted
Period, Participant shall keep the Company apprised of Participant’s correct
address and the name and address of Participant’s employer, and of any changes
in same. The Restricted Period will be extended by one day for each day that
Participant is determined to be in violation of any restrictive covenant stated
in Sections 11(b), (c) or (d) as determined by a court of competent
jurisdiction.
(j)    Equitable Remedies. Participant acknowledges that (1) Participant’s
services to the Company are of a special, unique and extraordinary character,
(2) Participant’s position with the Company will place Participant in a position
of confidence and trust with respect to the operations of the Company,
(3) Participant will benefit from continued employment with the Company, (4) the
nature and periods of restrictions imposed by the covenants contained in this
Section are fair, reasonable and necessary to protect the Company, (5) the
Company would sustain immediate and irreparable loss and damage if Participant
were to breach any of such covenants, and (6) the Company’s remedy at law for
such a breach will be inadequate. Accordingly, Participant agrees and consents
that the Company, in addition to the recovery of damages and all other remedies
available to it, at law or in equity, shall be entitled to, without posting a
bond, seek both temporary, preliminary and permanent injunctions to prevent
and/or halt a breach or threatened breach by Participant of any covenant
contained in this Section.
(k)    Clawback for Breach of Restrictive Covenants. If the Company determines
that Participant has breached or has threatened to breach any of Participant’s
obligations under this Section, then any outstanding RSUs shall terminate and be
cancelled effective immediately without payment, unless terminated or cancelled
sooner by operation of another term or condition of this Agreement or the Plan.


 
6
 




--------------------------------------------------------------------------------





12.    Entire Agreement; Amendment. Except with respect to any other
agreement(s) entered into at any time between Participant and the Company
relating to restrictions on competition and solicitation, confidential
information, trade secrets and/or intellectual property (all of which shall be
in full force and effect regardless of this Agreement, including the limitations
in this Section), this Agreement, together with the Plan, contains the entire
agreement between the parties hereto with respect to the subject matter
contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject matter.
The Committee shall have the right, in its sole discretion, to modify or amend
this Agreement from time to time in accordance with and as provided in the Plan.
This Agreement may also be modified or amended by a writing signed by both the
Company and the Participant. The Company shall give written notice to the
Participant of any such modification or amendment of this Agreement as soon as
practicable after the adoption thereof.
13.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
14.    No Right to Employment. Any questions as to whether and when there has
been a Termination and the cause of such Termination shall be determined in the
sole discretion of the Committee. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company, its Subsidiaries or its Affiliates
to terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.
15.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
16.    Compliance with Laws. The grant of RSUs and the issuance of shares of
Common Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto. The Company shall not be obligated to
issue the RSUs or any shares of Common Stock pursuant to this Agreement if any
such issuance would violate any such requirements. As a condition to the
settlement of the RSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.
17.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.


 
7
 




--------------------------------------------------------------------------------





18.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
19.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
20.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
21.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
22.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.


* * * * *


 
8
 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


U.S. SILICA HOLDINGS, INC.






By: exhibit102image1a02.jpg [exhibit102image1a02.jpg]
Name: Bryan A. Shinn


Title: President and Chief Executive Officer






PARTICIPANT






    


Name: [[FIRSTNAME]] [[LASTNAME]]






 
9
 




--------------------------------------------------------------------------------






ADDENDUM A
Restrictive Covenant Definitions


1.    “Capacity” means, on Participant’s own behalf and/or on behalf of any
other Person, owning, investing or otherwise taking a financial interest in,
managing, operating, controlling, being employed by, being associated or
affiliated with, providing services as a consultant or independent contractor
to, and/or participating in the ownership, management, operation or control of;
provided, however, that this definition does not preclude ownership of less than
1% of the outstanding equity securities of any publicly reporting company.
2.    “Company Party(ies)” means the Company and all other Persons controlled
by, controlling, or under common control with, the Company, together with their
respective successors in interest. The term Company Party(ies) specifically
includes Coated Sand Solutions, LLC, a wholly-owned subsidiary of Company, and
all other affiliated entities of GGC USS Holdings, LLC and U.S. Silica Holdings,
Inc. as the equity owners of U.S. Silica Company.
3.    “Competing Business” means the business of research, development, design,
training, testing, manufacture, production, marketing, licensing, supply and/or
sales, as applicable, of products and/or services that are the same or
substantially similar to the products and/or services that the Company or any
other Company Party supplied, manufactured, produced, designed, sold and/or
marketed during the Reference Period. The term Competing Business includes
without limitation, research, development, design, training, testing,
manufacture, production, marketing, licensing, supply and/or sales relating to
silica, kaolin, aplite, florisil and related products, including without
limitation, resin coated sand proppants for oil and gas well fracing. The term
Competing Business also includes, without limitation, the Competing Business
entities listed in Addendum B to this Agreement, if any.
4.    “Customer” means (a) any Person in a business relationship with any
Company Party for which Participant, or any employees working under
Participant’s direct supervision, had responsibility during the Reference
Period; (b) any Person in a business relationship with any Company Party about
which Participant learned Proprietary Information as a result of employment with
any Company Party during the Reference Period; and/or (c) any Person that has
purchased or licensed products or services from any Company Party of the kind
produced or provided with the use of Participant’s specialized knowledge during
the Reference Period. The term Customer also includes, without limitation, the
Customer entities listed in Addendum B to this Agreement, if any.
5.    “Dispute(s)” means any controversies or claims (including all claims
pursuant to common and/or statutory law) between the Parties, including without
limitation, any controversies and/or claims arising from and/or relating to: (a)
the subject matter of this Agreement; (b) Participant’s employment with and/or
termination from the Company and/or any other Company Party; and/or (c) the
Parties’ relationship.
6.    “Employment Period” means the Participant’s term of employment, from the
first day of Participant’s work for the Company or any other Company Party
through the last day of Participant’s work for the Company or any other Company
Party. The Employment Period is not dependent on the date of this Agreement.
7.    “Geographic Area” means the counties, cities, states or other territories
within the United States, as applicable: (a) encompassed by Participant’s job
duties, responsibilities and actual job




Addendum A

--------------------------------------------------------------------------------





activities for the Company and/or any other Company Party during the Reference
Period; (b) encompassing the office(s) of the Company or any other Company Party
where Participant worked, was based, was supported and/or for which the
Participant was responsible, during the Reference Period; and (c) where the
Company and/or any other Company Party sells products or services of the kind
produced or provided with the use of Participant’s specialized knowledge during
the Reference Period, including without limitation, resin coated sand proppants
for oil and gas well fracing. The term Geographic Area includes, without
limitation, the named Geographic Areas listed in Addendum B to this Agreement,
if any.
8.    “Intellectual Property” means all Work Product that is directly or
indirectly written, conceived, discovered, reduced to practice, developed and/or
made, whether in oral, written, tangible or intangible form: (a) by Participant,
alone or with others in the course of Participant’s employment with or services
to the Company and/or any other Company Party (including without limitation, the
Employment Period and employment or services prior to the Effective Date); (b)
using any equipment, supplies, facilities, assets, information (including
without limitation Proprietary Information), or resources of, owned, leased or
controlled by the Company and/or any other Company Party; (c) relating to or
resulting from Participant’s work for, duties with and/or tasks assigned to
Participant by, the Company; and/or (d) relating to or resulting from the
Company’s and/or any other Company Party’s actual or planned business, products,
services and/or research and development. Intellectual Property does not include
Work Product that fails to meet one or more of the foregoing requirements.
9.    “Media” means any station, publication, show, website, web log (blog),
bulletin board, social networking site, chat room, program and/or news
organization (past, present and/or future), whether published through the means
of print, radio, television, email, text message, the Internet or otherwise, and
any member, representative, agent and/or employee of the same.
10.    “Proprietary Information” means any and all information, material and/or
data of, relating to, owned in whole or in part by, licensed to, assigned or
conveyed to, and/or in the possession, custody or control of the Company or any
other Company Party (and/or their Customers), regardless of media, format, or
original source, that is confidential, proprietary and/or a trade secret: (a) by
its nature; (b) based on how it is designated or treated by any Company Party
(including any designations in this Agreement); (c) based on the significance of
its existing or potential commercial value or business utility; (d) such that
its retention, withholding, appropriation, use or disclosure would have a
material adverse affect on the business or planned business of any Company
Party; and/or (e) as a matter of law. Examples of Proprietary Information
include the following, without limitation: (a) Intellectual Property; (b) Work
for Hire; (c) any and all information, material and/or data related to the
Company’s and/or any Company Party’s program(s) of research, development,
training and/or production relating to silica, kaolin, aplite, florisil and
related products, including without limitation, resin coated sand proppants for
oil and gas well fracing; and (d) any and all other information, material and/or
data about the Company’s and/or any Company Party’s products, processes,
machines, services, research, development, manufacturing, purchasing, finance,
data processing, engineering, marketing, merchandising, selling, and/or
customers. Proprietary Information specifically includes, without
limitation, any and all information, material and/or data that is referenced in
the foregoing definition and examples of Proprietary Information, that is
created, contributed by, discovered, known to, disclosed to, accessed by, and/or
developed by Participant during the Employment Period, and/or that otherwise
comes within Participant’s possession, custody or control as a result of
Participant’s employment with the Company. Proprietary Information does not
include material, data and/or information that: (e) any




Addendum A

--------------------------------------------------------------------------------





Company Party has voluntarily and intentionally placed in the public domain for
public disclosure; (f) has been lawfully and independently developed and
publicly disclosed by third parties without any direct or indirect access to any
Proprietary Information; and/or (g) otherwise enters the public domain through
lawful means; provided, however, that the unauthorized retention, withholding,
appropriation, use or disclosure of Proprietary Information by Participant,
directly or indirectly, shall not affect the protection and relief afforded by
this Agreement regarding such information.
11.    “Reference Period” means the lesser of: (a) the Employment Period; or (b)
the twenty-four (24) months prior to the Termination Date.
12.    “Restricted Activities” means work activities, duties and/or
responsibilities that are the same as, substantially similar to, or include, the
kind of work activities, duties and/or responsibilities that Participant had
with the Company and/or any other Company Party during the Reference Period. The
Restricted Activities may include, without limitation, (a) engaging in or
directly supporting the sale, licensing, or marketing of any resin coated sand
proppants for oil and gas well fracing, (b) engaging in or directly supporting
the servicing, supplying, training, consulting or development of relationships
and goodwill with any customer or potential customer of the Company for any
resin coated sand proppants for oil ahnd gas well fracing, and/or (c) engaging
in or directly supporting the research, development, testing, manufacturing, or
processing of any resin coated sand proppants for oil and gas well fracing.
13.    “Restricted Period” means the Employment Period and the twenty-four (24)
month period commencing on the Termination Date.
14.    “Termination Date” means the last day of the Employment Period.
15.    “Work for Hire” means all Work Product created or developed by
Participant in whole or in part during the Employment Period that falls under
the category of “work for hire” under the copyright laws of the United States,
including without limitation works of authorship, computer software and related
works. Work for Hire includes without limitation, all programs and other work or
documentation written or created by Participant in the general areas of research
and development being pursued by or under study by the Company.
16.    “Work Product” means all patents and patent applications, all inventions
(including without limitation all types of technical, artistic or commercial
creative work), innovations, discoveries, creative works, works of authorship,
improvements, research, developments, modifications, enhancements, software,
computer programs, circuit and logic diagrams, circuit layouts, mask works,
concepts, ideas, know-how, methods, methodologies, designs, formulae,
formulations, drawings, processes, techniques, skills, algorithms, data, flow
charts, sketches, schematics, drawings, blue prints, silk screens, models,
plans, specifications, micro codes, lab books, documentation, research reports,
analyses, all similar or related information (in each case whether patentable or
not), all copyrights and copyrightable works, all trade secrets and confidential
information, all trademarks, branding and service marks, and all other forms of
intellectual property.






Addendum A

--------------------------------------------------------------------------------






ADDENDUM B
Restrictive Covenant References


1.
Competing Businesses

(all entities listed shall include affiliates of such entities)


•
Unimin Corporation

•
Fairmount Minerals/Santrol

•
Preferred Proppants, LLC

•
Badger Mining Corporation

•
Hi-Crush Proppants LLC

•
Emerge Energy Services LP

•
Superior Silica Sands LLC    

•
EOG Resources, Inc.

•
Alpine Materials, LLC

•
Canadian Sand and Proppants, Inc.

•
Sierra Frac Sand, LLC

•
Grit Energy Solutions, LLC

•
Grit Energy, LLC

•
Proppant Express Solutions LLC

•
Arrows Up LLC

•
OmniTrax, Inc.



2.
Customers:

(all entities listed shall include affiliates of such entities)


•
Halliburton Energy Services, Inc.

•
Schlumberger Technology Corporation

•
C&J Well Services, Inc./Nabors Industries Ltd./C&J and Nabors affiliates

•
Weatherford International Ltd.

•
Baker Hughes Incorporated/BJ Services Company

•
Liberty Oilfield Services LLC



3.
Geographic Area:

•
Colorado

•
Illinois

•
Louisiana

•
New Jersey

•
New Mexico

•
North Dakota

•
Oklahoma

•
Pennsylvania

•
Texas

•
West Virginia

•
Wisconsin    





 
 
 


